IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHNNY WELCH,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2592

WALTON CORRECTIONAL
INSTITUTION,

      Appellee.

_____________________________/

Opinion filed December 15, 2016.

An appeal from an order of the Circuit Court for Walton County.
David W. Green, Judge.

Johnny Welch, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, RAY, and MAKAR, JJ., CONCUR.